DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 8 recites reference character “13” in the last line, which should be enclosed in parentheses.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 14 recites “the bus bar is disposed on the outer diameter side of the inner diameter of the stator,” but the specification fails to disclose further details of the limitation. Paragraph [0018] merely repeats the claim limitation and does not elaborate on the structure. Thus, the Examiner is unable to determine the scope and the patentability of the claim as is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 2 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 09/30/2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “the coil end 24 may be provided so that the first lateral face 28 is positioned farther in the outer diameter direction than the second lateral face 29, that is, is provided on the outer diameter side,” and this statement indicates that the invention is different from what is defined in the claim(s) because claim 2 recites “the coil end has the first lateral face provided on the outer diameter side of the second lateral face,” which is construed as meaning the first lateral face should be on the opposite side of the coil end to the second lateral face.

    PNG
    media_image1.png
    352
    436
    media_image1.png
    Greyscale

Claims 3 and 14-20 are rejected for depending upon claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seki et al. (US 2019/0305639).
Regarding claim 1, Seki teaches a rotary electric machine (1), comprising: 
a rotor (20); and 
a stator (30) which, being disposed opposite the rotor (20), has a stator core (31) having a plurality of slots ([0020]) therein and a stator winding (50) wound in the plurality of slots, wherein 
the stator (30) has a plurality of coil ends (52) which are formed protruding from an axial end face (31a) of the stator core (31) and between adjacent ones of which is provided a radial clearance passing through from the inner diameter side to the outer diameter side, and wherein 
the stator (30) includes a bus bar (63U, 63 V) which, being disposed on the inner diameter side of the plurality of coil ends (52) so as to occlude the clearances between the plurality of coil ends (52; FIG 2), guides a refrigerant (R), which is supplied from the radial direction of the stator (30), to the plurality of coil ends (52).
Regarding claim 5/1, Seki was discussed above in claim 1. Seki further teaches wherein the bus bar (63U, 63V), being rectangular in section, is disposed so that a lateral face thereof crosses the radial direction of the stator (30).
Regarding claim 6/1, Seki was discussed above in claim 1. Seki further teaches wherein the bus bar (63U, 63V) is formed in a circular arc along the inner diameter of the coil ends (52).
Regarding claim 8/1, Seki was discussed above in claim 1. Seki further teaches wherein the stator winding (50) has a plurality of annular coils (51), and at least a pair of ones of the plurality of annular coils (51) are connected together via the bus bar (63U, 63V).
Regarding claim 10/1, Seki was discussed above in claim 1. Seki further teaches wherein a rotary shaft (axis shown in FIG 1) of the rotor (20) is installed so that the direction of the rotary shaft is positioned in the horizontal direction, and the refrigerant (R) is sprayed from above as seen in the horizontal direction (FIG 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2019/0305639) in view of Tamura (US 2016/0020658).
Regarding claim 7/1, Seki was discussed above in claim 1. Seki fails to teach wherein the surface of the bus bar has thereon an insulating film.
Tamura teaches wherein the surface of the bus bar (61) has thereon an insulating film (65).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Seki to incorporate Tamura to teach wherein the surface of the bus bar has thereon an insulating film, for the advantages of preventing short circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2019/0305639) in view of Ishizuka et al. (US 2009/0322167).
Regarding claim 9/1, Seki was discussed above in claim 1. Seki fails to teach wherein the refrigerant is sprayed from the inner diameter side toward the outer diameter side of the coil ends.
Ishizuka teaches wherein the refrigerant is sprayed from the inner diameter side toward the outer diameter side of the coil ends (46; FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Seki to incorporate Ishizuka to teach wherein the refrigerant is sprayed from the inner diameter side toward the outer diameter side of the coil ends, for the advantages of the refrigerant being sprayed by the rotor due to centrifugal force, improving cooling performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2019/0305639) in view of Sugiura et al. (US 2014/0375154).
Regarding claim 11/10, Seki was discussed above in claim 10. Seki further teaches wherein a plurality of bus bars (63U, 63V) are disposed.
Seki fails to teach the plurality of bus bars are disposed in a range of 90 degrees or more centered on the rotary shaft.
Sugiura teaches the plurality of bus bars (44A-44I, 45A-45G) are disposed in a range of 90 degrees or more centered on the rotary shaft (FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Seki to incorporate Sugiura to teach the plurality of bus bars are disposed in a range of 90 degrees or more centered on the rotary shaft, for the advantages of ensuring the refrigerant flows around the coil end and not through the middle of the stator.

Allowable Subject Matter
Claims 2-3, 12-13 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1, the specific limitation of “the coil end (24) has the first lateral face (28) provided on the outer diameter side of the second lateral face (29),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3 and 15-20 are allowable for depending upon claim 2.

Regarding claim 12/11, the specific limitation of “at least one bus bar (13) is disposed below the rotary shaft (3), as seen in the horizontal direction, and at least one temperature detector (14) is installed on the bus bar (13) disposed below as seen in the horizontal direction (FIG 6)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Tsuchiya discloses a bus bar (32) and a temperature sensor (42) attached to the bus bar, but does not disclose the bus bar is disposed below the rotary shaft when seen in the horizontal direction (axial direction).
Claim 13 is allowable for depending upon claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchiya et al. (JP 2019110676 A): discussed above in claim 12 allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834    

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834